                Case 1:18-cr-00840-VEC Document 140 Filed 01/31/20 Page 1 of 1



                                                 Law Office of
                                          GUY OKSENHENDLER
 MEMO ENDORSED
                                                                                  USDC SDNY
                                           194 Burns Street, Suite 1              DOCUMENT
                                         Forest Hills, New York 11375             ELECTRONICALLY FILED
                                                (917) 804-8869                    DOC #:
                                          goksenhendleresq@aol.com
                                                                                  DATE FILED: 1/31/2020

                                                             February 1, 2020

       VIA ECF

       Honorable Valerie E. Caproni
       United States District Judge
       Southern District of New York
       40 Foley Square
       New York, New York 10007

              Re:     United States v Octavio Goenaga
                      18 Cr 840 (VEC)
                      Request for Placement at Palladia-Starhill Residential In-Patient Program

       Dear Judge Caproni:

               Reference is made to the sentencing of defendant Octavio Goenaga by Your Honor this
       past December. Your Honor thoughtfully placed Mr. Goenaga in an inpatient program at
       Serendipity, and he has been there about one month. However, it is apparent that the program
       does not attend to Mr. Goenaga’s particular medical or mental health needs. Attached please
       find a letter from Mr. Goenaga describing his particular situation at Serendipity. As a result, it is
       requested that he be placed in the Palladia-Starhill Residential Program in the Bronx, New York.
       This particular program specializes with Mental Health and Chemical Abuse issues. The intake
       coordinator’s telephone number is 718-299-3300. Counsel is willing to do whatever is necessary
       to assist the Court in helping Mr. Goenaga maintain a lifetime of sobriety while getting his
       mental health and physical health attended to. As we all discussed at the sentencing, a thoughtful
       approach to all three apparent issues is the best plan for his success.

               The attached letter was actually sent to Assistant United States Attorney Christopher
       Clore, who was kind enough to forward to me and consented to my making the court aware of
       the issues Mr. Goenaga raised therein.

                                                             Respectfully submitted,


SO ORDERED.
                                                             /s/   Guy Oksenhendler
                                                             Guy Oksenhendler

                       1/31/2020
                                          IT IS HEREBY ORDERED that Mr. Goenaga's probation officer
HON. VALERIE CAPRONI                      submit a letter report to the Court no later than February 7, 2020,
UNITED STATES DISTRICT JUDGE              with a recommendation to the Court regarding Mr. Goenaga's request.
